Case 1:17-cv-22652-KMW Document 171 Entered on FLSD Docket 08/03/2021 Page 1 of 7



                         IN THE UNITED STATESDISTRIPT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                CA SE N O .1:17-22652-W IL LIA M S


    D AV ID R O D RIG U EZ,individually and on behalf
    ofallothers sim ilarly situate.
                                  d,

                                 Plaintiff,
                         V.

    TH E PR O CTER & G A M BLE CO M PAN Y ,

                                 D efendant.




    ORDER G M NTING UNOPPOSED M OTION FOR PRELIM INAVY APPROVAL OF
           CLA SS AC TIO N SETTLEM EN T ,C O N D ITIO N AL CE RTIFICA TIO N O F
       SETRTLEMENT CLASVAPPOINTMENTOFDAVIDRODRIGUEZ ASCLASS
            EPM SEN TA TIVE A ND H lS C O UN SEL A S CLA SS CO U N SE L ,A N D
          APPRMVAL OF PLAINTIFF'SPROPOSED NOTICE OF SZTTLEMENT
          Upon review andconsideration ofPlaintiff sUnopposedM otion forPrelim inary Approval

   ofClassAction Settlem ent,ConditionalCertification ofSettlem entClass,Appointm efltofDavid

   Rodriguez asClassRepresentative and hisCounselasClassCounsel,and ApprovalofPlaintiffs

   Proposed Notice of Seglem ent,including the Parties' Settlement Agreem ent and al1Exhibits

   thereto (D.E.68j and Plaintiffs M emorandum of Law in Supportthereof (D.E.1691,itis
   H EREBY O R DER ED ,A D JU DG ED and D EC R EE D asfollow s:

                  Settlem ent.PlaintiffDavid Rodriguez,onbehalfofhim selfand a1lClassM embers

   (sssettlementC1ass''),andDefendantTheProcter& GambleCompany($$P&G'')(collectively,the
   Ctparties''),havenegotiatedasettlementofthisaction(theltAction'')toavoidtheuncertaintiesjmd
   burden ofprotracted litigation,and to resolve any and a11claim s being released by the Settlem ent

   7tgreenAent.
Case 1:17-cv-22652-KMW Document 171 Entered on FLSD Docket 08/03/2021 Page 2 of 7



                 Review. The Courthascarefully reviewed the SettlementAgreem ent,the motion

   forpreliminary approvaland accom panyingpapers,aswellasthe files,records,and proceedings

   to date in this m atter. The term s and conditions in the Settlem ent Agreem ent are hereby

   incorporated asthough fully setforth in thisOrder,and,unlessotherwise indicated,capitalized

   term sin thisOrdershallhavethemeaningsattributed to them inthe SettlementAgreem ent.

                 Prelim inary A pproval. Based on the review the Cou?thas conducted,as setforth

   in paragraph 2,the Courtdoes hereby prelim inarily approve the A greem entand the Settlem entset

   forth therein as fair,reasonable,and adequate,subject to further consideration atthe Final
   A pprovalH earing described below .The Courtfinds on a prelim inary basisthatthe Settlem entas

   set forth in the Agreement falls within the range of reasonableness and was the product of

   inform ed, good-faith, arms'-length negotiations between the Parties and their counsel, and

   therefore m eetsthe requirem ents forprelim inal'y approval.The Coul'
                                                                       tfinds and concludesthatthe

   assistance of an experienced m ediator in the settlementprocess supports the finding thatthe

   Settlem entisnon-collusive.

          4.     Settlem entC lass D efinitions and R elief. The proposed relief to the Settlem ent

   C lassM em bers,asidentified in Sections3.1,3.2,and 3.3 ofthe Settlem entA greem ent,isapproved

   on aprelim inal'y basisasfair,reasonable,and adequate.The Settlem entClassincludes'
                                                                                     .

          A ny person who applied for an internship or entry-levelposition w ith P& G
          befween July 17,2013 and thedateofprelim inary approvaland who m eetsgtl      .

          ofthefollowingcriteria.
                                .tiledan onlineapplicationwithP& G foraninternship
          orentry-levelpositionduringtheClassPeriod'
                                                   ,theapplicationwasrejectedby
          P& G ;m eta1lofthe non-im m igration criteria required by P& G forthe position
          forwhichtheperson applied;wasnotaU.S.citizen,perm anentresident,asylee,
          orrefugee atthetim e ofapplying to P& G, .had authorization to w ork in the U .S.
          atthetimeoftheappllcation;didnotrequireanemployment-basedvisapetition
          to work in the U .S.atthe tim e of applying to P& G or when the applicant
          expected to begin w orking atP& G ;and atthetim e offiling the application,w as
          not the holder of an F or M non-im m igrant visa, w hich could require an
          em ployerpetition in the future.

                                                   2
Case 1:17-cv-22652-KMW Document 171 Entered on FLSD Docket 08/03/2021 Page 3 of 7




            5.   Prelim inary Certification of Settlem ept Class. The Courtm akes the follow ing

   determ inationsasto certifcation ofthe Settlem entClass for qetllem entpurposesonly:

                        The Court preliminarily certises the Settlement Class for purposes of

   settlementonly,underFed.R.Civ.P.23(a),(b)(2),and(b)(3).
                 (b)    The Settlement Class are so numerous thatjoinder of a11 members is
   im pradicable;

                        Therearequestionsof1aw orfactcom montothem embersoftheSettlement

   Class,
        '

                        The claim s of Plaintiff Rodriguez are typicalof the claim s of the other

   m em bers ofthe Settlem entClass;

                        Plaintiff Rodriguez is capable of fairly and adequately protecting the

   interestsofthemembersofthç Settlem entClass,in connection with the SettlementAgreem ent;

                 (9     Common questionsof1aw and factpredominate overquestionsaffecting
   only individualm em bers ofthe Settlem entClass;

                 (g)    TheSettlementClassisascertainable;
                 (h)    Resolution oftheclaimsinthisActionby way ofsettlementissuperiorto
   otheravailablem ethodsforthefairand efficientresolution oftheclaim softheSettlem entClass.

            6.   Designation ofClassR epresentatives.PlaintiffDavidRodriguezisdesignated as

   representative ofthe Settlem entClassforthe sole purpose ofseeking a settlem entofthe Action.

                 D esignation of Class C ounsel. Outten & Golden LLP (dCO&G''),the Mexican

   A m erican Legal D efense and Educational Fund (I
                                                   SMALDEF''),and Cimo MazerM ark PLLC
   ($tCM M '')aredesignatedasClassCounsel.



                                                 3
Case 1:17-cv-22652-KMW Document 171 Entered on FLSD Docket 08/03/2021 Page 4 of 7



          8.     FinalA pprovalH earing. A hearing regarding finalapprovalofthe Settlem ent

   (tûFinalApprovalHearing'')willbeheldon                       1%         1     (104daysormore
   afterthedateonwhichtheCourtorderpreliminaryapprovalofthesettlementjat/01X Aw- -in
   M iam i,Florida eithertelephonically orin person beforetheH onorable K athleen M .W illiam s.

          Such hearing m ay be resetto a laterdate than thatin the ClassN otice withoutrequiring

   additional,subsequentnoticeto ClassM embers.

          9.     C lassN otice.

                         The Cou14 approvesthe ClassN otice in the Settlem entAgreem ent,attached
                                      7
   asExhibit2 to the Declaration ofOssaiM iazad,to be distributed in them almerprovided forin

   Section 4.1 ofthe Settlem entA greem ent. The Coul'tfinds thatthis is the bestpracticable notice

   underthe circum stanèesand isreasonably calctllated,undera11the circum stances,to apprise the

   Settlem entClassM em bersofthe pendency ofthisA ction,theterm softhe Settlem entA greem ent,

   therequirementsforsubmittingaclaim toreceiveasettlementpayment,andtheirrightto object
   to the Settlem entA greem entor exclude them selves from the Settlem entClass. ln finalizing the

   ClassNotice,thePartiesm ay makenon-substantivechanges,asnecessary,withoutseekingfurther

   approvalofthe Coul't. The Courtfurtherfindsthate-m ailing and first-class mailing the Class

   N oticeassetforth in theSettlem entAgreementisreasonable,and constitutesdue,adequate,and

   sufticientnoticetoa11personsentitledtoreceivenotice,andm eetstherequirem entsofdueprocess.

                 (b)     Defendant should provide the Settlement Adminisfrator a class list
   containing the follow ing inform ation for each such applicant,so the extent such inform ation is

   available:name, Social Security num ber, last known address, and e-mail addresses,year of

   applicationtoP&G,andyearofrejectionby P&G assoonaspracticable,butnolaterthan thirty
   (30)calendardaysfrom Preliminary Approvalofthe Settlement. Afterreceiptofthepotential
Case 1:17-cv-22652-KMW Document 171 Entered on FLSD Docket 08/03/2021 Page 5 of 7



   Setllem ent Class M em bers' inform ation from Defendant,the Settlem ent Adm inistrator will

   perform asearch andupdateusingtheNationalChangeofAddressDatabaseto con'ectanyknown

   or identifiable address changes for potential Settlem ent Class M embers.To the extentP& G

   providesthe nam es ofpotentialClassM emberswithoutany contactinformation,the Settlem ent

   Administrator shallattemptto ideiltify the mostupdated contactinformation (address and/or
   email)possibleforeachsuchpotentialClassM ember.
                         The ClassNotice should be issued by e-m ailand first-class U.S.mailto

   SettlementClassM embers(where such contactinformation isavailable)no morethanfou/een
   days(14)daysafterDefendantprovidestheClassM emberdatatotheSettlementAdministrator.
          10.     Adm inistrator.TheCoul'tauthorizesand directsthePartiesto retain a Settlement

   A dm inistrator to im plem ent the term s ofthe Settlem ent A greem ent,and atlthorizes and directs

   such Administrator to:(i) mailand e-mailClassNotice (where such contact information is
   availablel;(ii)causesettlementcheckstobemailedtoClassMemberswhotimelysubmitaClaim
   Form andl'elateddocumentation asprovided in Section 3.4(A)oftheSettlementAgreement,and
   issue a reminder notice prior to the deadline to cash checks;and (iii) carry out such other
   responsibilitiesin orderto administertheSettlementin accordancewithitstermsand objectives
   and asstated in the Settlem entA greem ent.

                  Exclusion from the Settlem entC lass. A ny Settlem entClassM em berw ho w ishes

   to be excluded from the Classmustsubm ita writ4en Opt-outStatem entrequesting to optoutof

   the Settlem entto the Settlem entA dm inistrator,by first-class m ail,to the address provided in the

   ClassN otice,aswellasnecessary documentation establishing thatthey are a Class M ember,as

   described in Section 4.2 ofthe Settlem ent A greem ent. The request for exclusion m ust include

   their nam e, address, e-m ail address, telephone num ber, and the statem ent t1I opt out of the


                                                    5
Case 1:17-cv-22652-KMW Document 171 Entered on FLSD Docket 08/03/2021 Page 6 of 7



   Rodriguezv.Procter& Gam ble Settlem ent.'' Any such requestforexclusionm ustbepostmarked
              k           f.* >4
   nolaterthan       ,whichisforty-tive(45)daysaftertheissuanceofClassNotice.
                  Exceptforthose Settlem entClassM em berswho tim ely and properly tilean Opt-

   OutStatem entreqtlesting exclusion,al1otherSettlem entClass M em bers willbe deem ed to be

   Settlem ent Class M em bers for a11 pulmoses under the A greem ent, and upon the Settlem ent

   EffectiveDate(asdefipedintheSettleluentAgreement),willbeboundbyitsterms,including,but
   notlim ited to,the Releasesin Section 5 ofthe Settlem entA greem ent.

          12.     ObjectionsandAppearances.Any SettlementClassM emberwhohasnotfileda
   tim ely w ritten Opt-out Statem entrequesting exclusion and who com plies w ith the requirem ents

   ofthisParagraphmayobjecttoany aspectoftheproposed settlementeitheronhisorherownor
   through an attorney hired athis or her expense. A ny Settlem ent Class M em ber w ho w ishes to

   objecttotheSettlementAgreementmustdoso inwritingby mailing,viafirst-classU.S.mailto
   theSettlementAdministrator,awrittenstatementofobjectioninaccordancewiththerequirements
   inSection4.3oftheSettlementAgreement.Thewritten statementofobjectionmustincludethe
   name,address,e-mailts),andtelephonenumberts)oftheClassM embermakingtheobjection,a11
   reasonsfortheobjection,aswellasnecessary documentation establishing thatthey areaClass
   M em ber,asdescribed in Section 4.3 ofthe Settlem entAgreement.Thewritten statem entm ustbe
                                      llM N
   postmalkedno laterthan
          '                   W ,w hich isforty five(45)daysaftertheissuanceoftheClassNotice.
                                                -




   Followingreceiptofany objection statement,theSettlementAdministratol'willsend copiesof
   eachobjecttoClassCounselandDefendants'Counselassoonasthey arereceived.
                  Releases. lfthe Settlem entisfinally approved,a11ClassM emberswho have not

   filed a tim ely and proper requestforexclusion shallrelease the claim sas m ore fully described in

   Section 5 ofthe Settlem entAgreement.However,any eligible ClassM emberforwhom contact


                                                    6
Case 1:17-cv-22652-KMW Document 171 Entered on FLSD Docket 08/03/2021 Page 7 of 7



   information cannotberecovered and to whom noticecannotbe served willnotreleasetheirlegal

   claim s ptlrsuantto the Settlem entA greem ent.

          14. Attorneys'FeesandExpenses,andServiceAward(ifany).ClassCounselshall
   filetheirmotion requesting Attorneys'Feesand Expensesno laterthan                daysbefore the

   FinalApprovalHearing. Plaintiffhas reserved the rightto file a m otion with the Coul'tseeking

   approvalofa service award ofup to $20,000.00 to be paid from the Gross Settlem entFund,in

   lightofthepending en bancpetition filed in responseto the decision regarding serviceawardsin

                                                                                                 ln

   the eventthe Eleventh Circuitreconsiders and reverses the Johnson decision and Plaintifffiles

   such am otion the Courtwillconsiderand issuean orderpriorto the distribution ofany settlem ent

   funds. In orderto provide sufficientnotice ofthe prospective service award m otion,theNotice

   adviseseligibleClassM em bersthatPlaintiffm ay makearequesttotheCourtforaserviceaward.

                  Jurisdiction. The Court shall retain J'urisdiction over the intel-pretation and

   im plem entation ofthis A greem entas w ellas any and al1m atters arising outof,or related to,the

   intelmretation orimplementation ofthisAgreem entand ofthe Settlementconteluplated thereby.

          16.     N ecessary Steps. The Coul-t authorizes the Pal4ies to take a11 necessal-y and

   appropriate stepsto im plem entthe Settlem entA greem ent.

          SO ORD ERED thi              y ofAugust,2021.




                                                      J
                                                K ATH L EN M .W ILLIA M S
                                                UN ITE STA TES D ISTRICT JU D GE
